


Exhibit 10.64

 

Loan Agreement

Translated From Japanese

February 29, 2008

 

Sumitomo Mitsui Banking Corporation

Hideki Anan, President & CEO

Global Hotline, Inc.

11F Nishishinjuku Showa Bldg.

1-13-12 Nishishinjuku, Shinjuku-ku, Tokyo

 

 

Joint guarantor

Customer Relation Telemarketing Ltd.

4F Umeshin First Bldg., 1-2-9 Sonezaki, Kita-ku, Osaka City, Osaka 530-0057

 

 

Joint guarantor

Hideki Anan, President & CEO

IA Partners, Inc.

11F Nishishinjuku Showa Bldg.

1-13-12 Nishishinjuku, Shinjuku-ku, Tokyo

 

 

Joint guarantor

Hideki Anan, President & CEO

SG Telecom, Inc.

11F Nishishinjuku Showa Bldg.

1-13-12 Nishishinjuku, Shinjuku-ku, Tokyo

 

Article 1 (Borrowing Specifications)

 

The Debtor hereby agrees to borrow money (if the loan is accepted in
installments, this refers to the money involved in the first loan installment)
from Sumitomo Mitsui Banking Corporation (the “Lender”) according to the
following specifications, having affirmed each of the provisions contained in
the Bank Transaction Agreement concluded with the Lender as well as in this
agreement and acknowledges that the money has been received.

 

Loan Description

 

1.

Amount (total amount if loan is provided in installments): \300,000,000

<Details> (For the 2nd installment and later, the dates and amounts are
tentative)

 

Date of borrowing (or tentative date)

Loan amount (or tentative amount)

1st installment

 

2nd installment

 

3rd installment

 

4th installment

 

 

2.

Use: Operating funds

3.

Date of final repayment: February 28, 2009

4.

The Debtor will not utilize the services of a credit guarantee corporation.

 

-----------------------------------------------For Bank Use
Only------------------------------------------------------------------

 

Branch No.: 0223 Branch name: Nakano Branch Loan account No.: 2000350 Action
No.: Form No.: 7006

Guarantee corporation:

Period of guarantee: Guarantee corporation account No.:

Amount of guarantee: Guarantee No.:

 

 

Date

Balance after loan

Verification

2nd installment

 

 

 

3rd installment

 

 

 

4th installment

 

 

 

 

--------------------------------------------------------------------------------




Interest Rate / Method of Repayment / Method of Interest Payment

 

5.

Interest rate

 

3.00% APR Standard rate: Lender’s short-term prime rate

If the standard rate is not fixed, the loan interest rate shall vary according
to Article 4 below.

 

6.

Method of repayment / method of interest payment

 

(1)

Principal equal monthly payments (including lump-sum repayment on due date)

 

 

Payment dates and interval

Times

Amount per payment

Principal

Payment

1st payment

March 31, 2008

 

25,000,000 yen

2nd and later payments

Apr. 2008- Jan. 2009 Monthly, last day of the month

10 times

25,000,000 yen

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Increased payment

 

 

 

Payment on due date

Deadline for final payment

 

25,000,000 yen

Interest

Method of payment

Up front

Interval after 2nd payment

Monthly

1st payment date

February 29, 2008

2nd payment date

March 31, 2008

Payment date for 2nd payment and later

Last day of the month

 

(2) Equal monthly payments with interest

 

 

Payment dates and interval

Times

Amount per payment

Interest during grace period

1st payment date

 

Amount of interest and principal

1st payment

 

 

Amount provided on separate notification

2nd and later payments

 

 

 

Final payment

Deadline for final payment

 

Balance and final interest payment

 

The interest during the grace period and the amount of the 1st principal and
interest payment shall be calculated according to the Lender’s prescribed
method. In some cases, the amount of the 1st principal and interest payment will
differ from the amount of the 2nd and later payments.

 

Automatic debits for principal and interest

 

7.

Account for settlement (in name of Debtor)

 

Branch

Type

Account No.

Name on account

Nakano Branch

Regular

4095101

Global Hotline, Inc.

 

8.

Date of debit

 

Date agreed upon in 6. above (if the date falls on one of the bank’s closing
days, it shall be done on the following business day)

 

--------------------------------------------------------------------------------